 

Exhibit 10.1
2011 Stock Option Agreement
NCR 2006 Stock Incentive Plan
(Non-Statutory Stock Option)
 
You have been granted an option (the “Option”) under the NCR Corporation 2006
Stock Incentive Plan, as amended and restated effective December 31, 2008 (the
“Plan”), to purchase from NCR Corporation (referred to herein, together with its
affiliate companies, as “NCR”) a number of shares of common stock of NCR
(“Shares”) at the price per Share as described on the stock option information
page on the website of NCR's third party Plan administrator, subject to the
terms and conditions of this 2011 Stock Option Agreement (this “Agreement”) and
the Plan.
 
1.Your right to exercise this Option will expire on the tenth (10th) anniversary
(the “Expiration Date”) of the date of grant of this Option (the “Grant Date”),
unless sooner terminated due to the termination of your employment as described
below. If the Expiration Date falls on a Saturday, Sunday or holiday, it will be
deemed to occur on the next following business day.
 
2.This Option will vest, and the vested shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by NCR's third party Plan administrator) on each of the first (1st),
second (2nd), third (3rd) and fourth (4th) anniversaries of the Grant Date (each
a “Vesting Date”). This vesting schedule is contingent upon your continuous
employment with NCR as of and until each of the Vesting Dates. In the event your
employment with NCR terminates prior to the fourth (4th) anniversary of the
Grant Date, except as otherwise provided below, this Option will terminate with
respect to the then unvested portions.
 
3.In the event of your Termination of Employment (as defined in the Plan) with
NCR prior to a Vesting Date due to: (i) your death; or (ii) a disability for
which you qualify for benefits from the NCR Long-Term Disability Plan or another
long-term disability plan sponsored by NCR (“Disability”); then, effective upon
such Termination of Employment, a pro rata portion of this Option will become
vested. The pro rata portion that vests pursuant to this Section 3 shall be
equal to the excess of (i) the product of the number of Option Shares awarded
pursuant to this Agreement, multiplied by a fraction, the numerator of which is
the number of full and partial months of employment completed between the Grant
Date and the Termination of Employment, and the denominator of which is forty
eight (48); over (ii) the number of Option Shares that vested pursuant to this
Agreement prior to your Termination of Employment. In such cases, if you, on the
date of death or Disability, have not yet attained the age of 55, the vested
portion of this Option may be exercised until the earlier of the first (1st)
year anniversary of the date of death or Disability and the Expiration Date. If
death or Disability occurs on or after your attainment of age 55, the vested
portion of this Option may be exercised until the earlier of the third (3rd)
anniversary of the date of death or Disability and the Expiration Date.
 
4.In the event of your Termination of Employment with NCR prior to a Vesting
Date due to Retirement (as defined in this Section), the unvested portion of
this Option will terminate and be forfeited, and the vested portion may be
exercised until the earlier of (a) the third (3rd) anniversary of your
Retirement, and (b) the Expiration Date. For purposes of this Agreement,
“Retirement” means termination by you of employment at or after age 55 other
than, if applicable to you, for Good Reason (as described below) following a
Change in Control (as defined in the Plan).
 
5.Notwithstanding any provision in this Agreement to the contrary other than
Sections 9, 11, 16, 18 and 24, in the event a Change in Control occurs prior to
a Vesting Date and this Option award is not assumed, converted or replaced by
the continuing entity, this Option, to the extent not yet vested or terminated,
shall vest in full immediately prior to the Change in Control. In the event of a
Change in Control prior to a Vesting Date wherein this Option award is assumed,
in the event of your involuntary Termination of Employment by the Company other
than for Cause (as defined in the NCR Change in Control Severance Plan, to the
extent that you are a participant in the NCR Change in Control Severance Plan at
the time of such Termination of Employment; otherwise as defined in the Plan) or
Disability during the twenty-four (24) months following the Change in Control,
this Option, to the extent not yet vested, shall vest in full immediately upon
your Termination of Employment, and the Option shall remain exercisable until
the later of (a) the earlier of the first (1st) anniversary of your Termination
of Employment and the Expiration Date, and (b) the applicable date determined
under Section 3 and 4 above. If you are a participant in the NCR Change in
Control Severance Plan, an NCR Severance Policy or a similar arrangement that
defines “Good Reason” in the context of a resignation following a Change in
Control that occurs prior to a Vesting Date and you terminate your employment
for Good Reason as so defined within twenty-four (24) months following a Change
in Control, this Option, to the extent not yet vested, shall vest immediately
upon your Termination of Employment, and the Option Shares shall remain
exercisable until the later of (a) earlier of the first (1st) anniversary of
your Termination of Employment and the Expiration Date, and (b) the applicable
date determined under Section 3 and 4 above.
 
6.In the event of your involuntary Termination of Employment by NCR for Cause
(as defined in the NCR Change

 

--------------------------------------------------------------------------------

 

in Control Severance Plan, to the extent that such Termination of Employment
occurs within twenty-four months after a Change in Control and you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan) at any time, this
Option will automatically terminate and all unexercised vested and unvested
Option Shares will be forfeited and will not be exercisable as of the date of
such termination.
 
7.In the event of your Termination of Employment with NCR for any other reason,
including but not limited to involuntary Termination of Employment by NCR
without Cause (as defined in the Plan) other than during the 24 months following
a Change in Control, this Option will automatically terminate, any unvested
Option Shares will be forfeited and the vested portion of this Option may be
exercised no later than the earlier of (a) the 90th day after the date of
termination of your employment, and (b) the Expiration Date.
 
8.In the event that you die after your Termination of Employment by NCR, but
while this Option remains exercisable, this Option may be exercised, by your
beneficiary or heir, until the earlier of the first (1st) anniversary of the
date of death and the Expiration Date.
 
9.By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant provided such persons agree in advance to
keep such information confidential and not to disclose it to others. The Option
will be forfeited if you violate the terms of this Section.
 
10.In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Compensation and Human Resource Committee of the
NCR Board of Directors (the “Committee”) or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall vest
in full immediately prior to the consummation of such Corporate Transaction; (2)
the substitution of other property (including, without limitation, cash or other
securities of NCR and securities of entities other than NCR) for the Options
subject to outstanding awards; and (3) in connection with any Disaffiliation (as
defined in the Plan), arranging for the assumption of awards, or replacement of
awards with new awards based on other property or other securities (including,
without limitation, other securities of NCR and securities of entities other
than NCR), by the affected Subsidiary, Affiliate (as such terms are defined in
the Plan), or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to awards that remain based upon NCR securities).
 
Notwithstanding the foregoing, any adjustment, substitution or assumption
pursuant to this Section shall be made in such a manner as to ensure that the
Options will not be subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
11.    This Option will be cancelled if the Committee determines that you
engaged in misconduct in connection with your employment with NCR.
12.    This Option shall be exercised in accordance with procedures established
by the administrator of NCR's stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the Option Shares exercised,
in such a manner that NCR is not subject to taxation upon grant of the option
award. Any taxes required by law to be withheld or paid with respect to exercise
of this Option shall be deducted from the proceeds of the Option exercise. If
NCR or the administrator of the stock option program is unable to withhold
required taxes from the proceeds of the Option exercise, you or your legal
representative or beneficiary will be required to pay such amounts, and NCR may
take any action necessary to satisfy such obligation, including but not limited
to withholding cash from compensation otherwise due to you or your beneficiary,
or withholding from the Option Shares exercised such numbers of Option Shares as
it, in its sole discretion, shall determine to be required to satisfy such
withholding requirements; provided, however, that withholding of Option Shares
will be limited to the amount necessary to satisfy the minimum required taxes.
To the extent legally permissible under applicable local laws, rules and
regulations, if this Option is vested and outstanding on the Expiration Date (or
such earlier date that this Option would otherwise terminate pursuant to this
Agreement), then, this Option shall be automatically exercised on the Expiration
Date (or such earlier date that this Option would otherwise terminate pursuant
to this Agreement) without further action by you (or your beneficiary or
estate), if the Fair Market Value per Option Share exceeds the exercise price
per Option Share on such date. Any such automatic exercise shall be made in
accordance with net

 

--------------------------------------------------------------------------------

 

exercise procedures established by NCR and the administrator of NCR's stock
option program, whereby NCR will withhold from the Option Shares the number of
Option Shares necessary to satisfy the exercise price and applicable tax
withholding. In no event shall NCR, its employees or agents be liable for any
direct, indirect, punitive, incidental, special or consequential damages or any
damages whatsoever arising out of or in any related to the automatic exercise
feature in this Section. By accepting this Option, you agree to the automatic
exercise of the Option pursuant to this Section and the terms hereof.
13.    Within a reasonable period after any vested portion of this Option is
exercised, NCR will instruct its transfer agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of NCR in respect of any Shares
purchasable upon the exercise of this Option, in whole or in part, unless and
until NCR credits you with, or causes a credit to you of, such Option Shares.
14.    This Option is not transferable by you other than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime this Option may be exercised only by you or your guardian or legal
representative.
15.    You may designate one or more beneficiaries to receive all or part of
this Option in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any portion of this Option that is
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other portion of this
Option not designated by you shall be distributable to your estate. If there is
any question as to the legal right of any beneficiary to receive a distribution
hereunder, the Option Shares in question may be purchased by and distributed to
your estate, in which event NCR shall have no further liability to anyone with
respect to such Option Shares.
16.    In exchange for this Option, you agree that during your employment with
NCR and for a twelve (12) month period after termination of your NCR employment
(or if applicable law mandates a maximum time that is shorter than twelve (12)
months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR,
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section) to the extent such services
or employment involves the development, manufacture, marketing, advertising,
sale or servicing of any product, process, system or service which is the same
or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR, its subsidiaries or
affiliates, to its customers and upon which you worked or in which you
participated during the last two (2) years of your NCR employment; (b) directly
or indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR, its subsidiaries or affiliates, to terminate his or her
employment with NCR, its subsidiaries or affiliates, or otherwise cease his or
her relationship with NCR, its subsidiaries or affiliates; or (c) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR, its subsidiaries or
affiliates. If you breach the terms of this Section, you agree that in addition
to any liability you may have for damages and/or equitable relief arising from
such breach, this Option will be immediately cancelled, all vested and
unexercised Option Shares shall be forfeited, and you will pay to NCR the
difference between the exercise price and the Fair Market Value on the date of
exercise of any Option Shares received in connection with any exercise of this
Option on or after the date which is twelve (12) months prior to the date of
termination of your employment.
 
As used in this Section, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.
17.    By accepting this Option, you agree that, where permitted by local law,
any controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR (including its termination) shall be resolved
by binding arbitration. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or nearest major city (i.e., with a population in excess of
250,000) in the state in which you reside. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of the business organization in which you
work. The arbitration shall be held before a single arbitrator who is an
attorney or former judge or magistrate knowledgeable in employment law and/or
competition law. The arbitrator's decision and award shall be final and binding
and may be entered in any court having jurisdiction. For arbitrations held in
the United States, issues of arbitrability shall be determined in accordance
with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be

 

--------------------------------------------------------------------------------

 

interpreted in accordance with the laws of the State of Ohio, without regard to
its conflict of laws principles. Each party shall bear its own attorney's fees
associated with the arbitration and other costs and expenses of the arbitration
shall be borne as provided by the rules of the American Arbitration Association
for an arbitration held in the United States, or similar applicable rules for an
arbitration held outside the United States. If any portion of this paragraph is
held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this paragraph. Notwithstanding the
preceding subparagraph, you acknowledge that if you breach Section 16, NCR will
sustain irreparable injury and will not have an adequate remedy at law. As a
result, you agree that in the event of your breach of Section 16 NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief to preserve the status quo pending
appointment of an arbitrator and completion of an arbitration.
18.    By accepting the Option, you acknowledge and agree that, to the extent
that the Option constitutes “Covered Incentive Compensation” subject to the
terms of NCR's Compensation Recovery Policy, as the same may be in effect from
time to time (the “Compensation Recovery Policy”), then, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit the Option or repay any or all of the Option Shares pursuant to the
terms of the Compensation Recovery Policy. Further, you acknowledge and agree
that NCR may, to the extent permitted by law, enforce any repayment obligation
pursuant to the Compensation Recovery Policy by reducing any amounts that may be
owing from time-to-time by NCR to you, whether as wages, severance, vacation pay
or in the form of any other benefit or for any other reason.
19.    By accepting this Option, you agree that data, including your personal
data, necessary to administer this Option may be exchanged among NCR and its
subsidiaries and affiliates as necessary, and with any vendor engaged by NCR to
administer this Option. You also consent to receiving information and materials
in connection with this Option or any subsequent awards under the Plan or any
successor thereto, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.
 
20.    Your participation in the Plan is voluntary.  The value of this Option is
an extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This Option is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of NCR, including
but not limited to, the timing of the grant, amount and vesting provisions. 
 
21.    The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
22.    The terms of this Option as evidenced by this Agreement may be amended by
the NCR Board of Directors or the Committee at any time.
23.    In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 17 of this Agreement shall prevail.
24.    Notwithstanding any other provision of this Agreement, this Option and
your right to exercise any Option Shares that become vested hereunder are
subject to your timely annual certification to NCR's Code of Conduct.
 

 